 
 
IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 4 
 
AN ACT 
To repeal the expansion of information reporting requirements for payments of $600 or more to corporations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Comprehensive 1099 Taxpayer Protection and Repayment of Exchange Subsidy Overpayments Act of 2011. 
2.Repeal of expansion of information reporting requirements to payments made to corporations and to payments for property and other gross proceeds 
(a)Application to corporationsSection 6041 of the Internal Revenue Code of 1986 is amended by striking subsections (i) and (j).  
(b)Payments for property and other gross proceedsSubsection (a) of section 6041 of such Code is amended— 
(1)by striking amounts in consideration for property,, and  
(2)by striking gross proceeds, both places it appears.  
(c)Effective dateThe amendments made by this section shall apply to payments made after December 31, 2011.  
3.Repeal of expansion of information reporting requirements for rental property expense payments 
(a)In generalSection 6041 of the Internal Revenue Code of 1986 is amended by striking subsection (h).  
(b)Effective dateThe amendment made by this section shall apply to payments made after December 31, 2010.  
4.Increase in amount of overpayment of health care credit which is subject to recapture 
(a)In generalClause (i) of section 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(i)In generalIn the case of a taxpayer whose household income is less than 400 percent of the poverty line for the size of the family involved for the taxable year, the amount of the increase under subparagraph (A) shall in no event exceed the applicable dollar amount determined in accordance with the following table (one-half of such amount in the case of a taxpayer whose tax is determined under section 1(c) for the taxable year): 


If the household income (expressed as a percent of poverty line) is:The applicable dollar amount is:

Less than 200%$600
At least 200% but less than 300%$1,500
At least 300% but less than 400%$2,500. .  
(b)Effective dateThe amendment made by this section shall apply to taxable years ending after December 31, 2013.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
